EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Young on 11/4/2021.

2.	The application has been amended as follows: 
Replace claim 44 with the following:
“44 (Currently Amended). The alloy composition according to claim 36, or claim 39, or claim 40 wherein the chemistry is controlled to allow cast redraw rod produced from it to be cold worked by drawing into welding wire having a diameter of 0.023 inches or larger.”

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
a) For reasons for allowance of claim 39, see office action mailed 5/14/2021. Further, the 112(a) and 112(b) rejection set forth in the prior Office Action have been overcome by the amendment of July 14, 2021.
b) Concerning amended claims 36, 40-42, and 44, the declaration under 37 CFR 1.132 filed 6/24/20, together with the instant claim amendments, are sufficient to overcome the rejection of claims based upon Hoffman.  At item 26, declarant details that Hoffman is drawn to “rolled or extruded products such as sheets, strips, tubes, bars, wires or sections… intended for 
c) Further concerning amended claims 36, 40-42, and 44, the declaration under 37 CFR 1.132 filed 6/24/20, together with the instant claim amendments, are sufficient to overcome the rejection of claims based upon Mechsner.  Declarant provides evidence that the combination of the claimed alloy composition, with the critical presence of magnesium silicide (Mg2Si) and balance of other alloying elements, formed into an Al filler metal alloy for use in fusion-welding, achieves a synergistic combination of strength, toughness, and electrical conductivity (see specification at Fig. 8, 11, [0056]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        11/4/21